Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
Figure 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
 	The information disclosure statement filed on 02/24/2021 has been considered and
placed in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 15-19 and 22 re rejected under 35 U.S.C. 103 as being unpatentable over Shigematsu (U.S. 6,864,750).
Regarding claim 1, Shigematsu (hereinafter, Ref~750) discloses (e.g., please see Fig. 6 and related text for details) a distributed amplifier comprising: 
an input side transmission line (disposed between input 10 and resistor R2 of Fig. 6) configured to transmit an input signal (IN of Fig. 6) that is an amplification target; 
an output side transmission line (disposed between R1 and output terminal 12 of Fig. 6) configured to transmit an output signal (OUT) obtained by amplifying the input signal; and 
a plurality of amplifiers (at least 7 stages are shown) comprising cascode stages (centered by Q1/Q2), the amplifiers being connected in parallel between the input side transmission line and the output side transmission line, wherein each of the amplifiers includes: 
an input transistor (Q1 of Fig. 6) and an output transistor (Q2 of Fig. 6) cascode-connected to each other; 
a first transmission line (lcg of Fig. 6) connected to a base terminal (gate of Q2) of the output transistor; and 
a bias circuit (a combined circuit centered by Rgate and/or Cgate of Fig. 6 can be read as the claimed circuit OR at least it is functionally equivalent to it) configured to apply a bias potential to the base terminal of the output transistor via the first transmission line, meeting claim 8.  
Regarding claim 9, Ref~750 discloses the distributed amplifier according to claim 8, further comprising: 
a second transmission line (please see Fig. 6 for details) connected to a collector terminal of the output transistor as seen; and 
meeting claim 9.  
Regarding claim 10, Ref~750 does not expressly teach or suggest “wherein the first to third transmission lines are planar waveguides”.  However, it would have been obvious to one skilled in the art to employ the claimed ones, especially for high frequency application and/or integrated system, depending on custom specifications of an intended system, meeting claim 10. 
Regarding claim 11, Ref~750 discloses the distributed amplifier according to claim 8, wherein the bias circuit includes a variable capacitor (Cgate of Fig. 6) connected in parallel to an output terminal, meeting claim 11.  
Regarding claim 12, Ref~750 supports the claimed “wherein the bias circuit is configured such that the bias potential is variable”, since different capacitive values would provide/generate different bias voltages at the gate of Q2, meeting claim 12.  

	Regarding claims 15 and 22, Ref~750 does not expressly teach or suggest the claimed “wherein the first transmission line has an inductance value of 20 pH to 25 pH”. However, it would have been obvious to one skilled in the art to employ any specific value/range for the first transmission line depending on the band of amplification as broadly described in col. 2, between lines 10-20, meeting claim 15 and 22.  
	Regarding claim 16, Ref~750 discloses (please see Fig. 6 for details) a distributed amplifier comprising: 
an input side transmission line (disposed between input IN and R2 of Fig. 6) configured to transmit an input signal (IN) that is an amplification target; 

a plurality of amplifiers (at least 7 stages are shown here in this embodiment) comprising cascode stages (centered by Q1/Q2 of Fig. 6), the amplifiers being connected in parallel between the input side transmission line and the output side transmission line, wherein each of the amplifiers includes: 
an input transistor (Q1 of Fig. 6) and an output transistor (Q2 of Fig. 6) cascode-connected to each other; 
a first inductor (lcg of Fig. 6) connected to a base terminal of the output transistor; and 
a bias circuit (elements centered by Cgate and/or Rgate of Fig. 6 can be read as the claimed circuit OR at least it is functionally equivalent to it, since it is configured to generate different bias values used by transistor Q2) configured to apply a bias potential to the base terminal of the output transistor via the first inductor as seen, meeting claim 16.  
Regarding claim 17, Ref~750 discloses the distributed amplifier according to claim 16, further comprising: 
a second inductor (please see Fig. 6 for details) connected to a collector terminal of the output transistor (Q2 of Fig. 6); and 
a third inductor (lsd of Fig. 6) connected to an emitter terminal of the output transistor, meeting claim 17.  
Regarding claim 18, Ref~750 discloses the distributed amplifier according to claim 16, wherein the bias circuit includes a variable capacitor (variable capacitor Cgate of Fig. 6) connected in parallel to an output terminal, meeting claim 18.  
meeting claim 19.  

Allowable Subject Matter
Claims 13-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843